In re Mobile Addiction, LLC
Case No. 19-11449-11

Schedule 7 - Amended Plan
List of Doors Mobile Addiction Proposes to Keep

Door Name                      Address                           City               State   ZIP Code

                                                 TEXAS DOORS
Colfax (CF)                    10131 E. Colfax Ave.              Aurora             CO         80010
Mississippi (MS)               15263 E. Mississippi Ave          Aurora             CO         80012
Bridge (BR)                    164 E. Bridge Street              Brighton           CO         80601
Circle (CR)                    419 1/2 N. Circle Dr.             Colorado Springs   CO         80909
Murray (MR)                    657 N. Murray Blvd                Colorado Springs   CO         80915
Fillmore (FL)                  1142 E. Fillmore St.              Colorado Springs   CO         80907
Academy (AC)                   1883 S. Academy Blvd              Colorado Springs   CO         80916
Fountain (FT)                  2815 E. Fountain Blvd             Colorado Springs   CO         80910
Pikes (PK)                     3855 E. Pikes Peak Ave.           Colorado Springs   CO         80909
Commerce City (CC)             6461 E. 72nd Ave                  Commerce City      CO         80022
Federal (FD)                   1035 D S. Federal Blvd            Denver             CO         80219
Highway 50 (HW)                963 W. US Highway 50              Pubelo             CO         81008
Pueblo (PB)                    1113 S. Prairie Ave.              Pubelo             CO         81005

                                            NEW MEXICO DOORS
Espanola (ES)                  734 North Riverside Dr.           Espanola           NM         87532
Farmington (FM)                2010 E. Main St.                  Farmington         NM         87401
Las Vegas (LV)                 607 Mills Ave                     Las Vegas          NM         87701
Roswell (RW)                   2601 North Main St. #E            Roswell            NM         88201
Santa Fe (SF)                  4350 Airport Rd., #11             Santa Fe           NM         87507

                                                 OHIO DOORS
Wedgewood (WD)                 2420 Wedgewood Dr                 Akron              OH         44312
Mogadore (MG)                  2503 Mogadore Rd                  Akron              OH         44312
Boardman (BD)                  104 Boardman-Poland Rd            Boardman           OH         44512
Calcutta (CU)                  16280 Dresden Ave., Ste 1         Calcutta           OH         43920
Niles (NL)                     5855 Youngstown Road              Niles              OH         44446
Ravenna (RV)                   1155 East Main St.                Ravenna            OH         44312
State (ST)                     2955 E. State St.                 Salem              OH         44460
Steubenville (SV)              240 N. 7th St.                    Steubenville       OH         43952
McCartnety (MC)                669 McCartney Rd                  Youngstown         OH         44505
Mahoning (MN)                  3304 Mahoning Ave                 Youngstown         OH         44509
Belmont (BE)                   3900 Belmont Ave                  Youngstown         OH         44505
West Market (WM)               917 West Market St.               Warren             OH         44481
Youngstown (YT)                2815 Youngstown Road              Warren             OH         44484




                     Case 19-11449       Doc# 207-7    Filed 04/08/20   Page 1 of 2
                                             OREGON DOORS
River Road (RR)                2762 River Rd                      Eugene          OR   97404
11th Eugene (11)               3101 W. 11th Ave                   Eugene          OR   97402
Lebanon (LB)                   28 E. Airport Rd                   Lebanon         OR   97355
Rosenberg (RB)                 161 NE Garden Valley Blvd          Roseburg        OR   97470
Lancaster (LC)                 1981 Lancaster Drive NE            Salem           OR   97305
5th Street (5th)               175 S. 5th St                      Springfield     OR   97477
Mohawk (MK)                    1340 Mohawk Blvd                   Springfield     OR   97477
Front (FR)                     479 North Front Street             Woodburn        OR   97071

                                             PENNSYLVANIA DOORS
Aliquippa (AQ)                 2687 Brodhead                      Aliquippa       PA   15001
Beaver Falls (BF)              1223 7th Ave                       Beaver Falls    PA   15010
Greensburg (GB)                660 East Pittsburgh St             Greensburg      PA   15601
Hermitage (HM)                 1964 E. State St.                  Hermitage       PA   16148
Beaver Valley (BV)             570 Beaver Valley Mall #SL555      Monaca          PA   15601
New Castle (NC)                12 N. Mill St                      New Castle      PA   16101
Penn Hills (PH)                10756 Frankstown Rd                Pittsburgh      PA   15235
Uniontown (UT)                 603 Pittsburgh Rd                  Uniontown       PA   15401
Wilkinsburg (WB)               762 Penn Ave.                      Wilkinsburg     PA   15221
Washington (WA)                15 W. Chestnut St.                 Washington      PA   15301

                                                 TEXAS DOORS
1st Street - Abilene (AB1)     3398 N. 1st St., Suite B           Abilene         TX   79603
14th Street - Abilene (AB14)   3117 S. 14th St                    Abilene         TX   79605
Mockingbird (MB)               1372 N. Mockingbird Ln             Abilene         TX   79603
Western (WS)                   3101 S. Western, Ste 2             Amarillo        TX   79109
34th Street (34)               2642 SW 34th Ave                   Amarillo        TX   77109
Amarillo Blvd (AB)             1815 E. Amarillo Blvd              Amarillo        TX   79107
Goodnight (GN)                 101 E. Goodnight Ave               Aransas Pass    TX   78336
Big Spring (BS)                410 E. Marcy Dr, Suite D           Big Spring      TX   79720
Boca Chica (BC)                2250 Boca Chica Blvd               Brownsville     TX   78521
Brownwood (BW)                 551 W. Commerce St.                Brownwood       TX   76801
Dumas (DM)                     1526 Guy Lane Plaza                Dumas           TX   79029
Harlingen (HG)                 1213 S. Commerce                   Harlingen       TX   78550
Palma Vista (PV)               2206 W. Palma Vista Dr             Palmview        TX   78572
San Angelo (SA)                2901 Sherwood Way, Suite 130       San Angelo      TX   76901
San Benito (SB)                1095 W Highway 77                  San Benito      TX   78586
Navarro (NV)                   6106 N. Navarro St, Suite #300     Victoria        TX   77904
Red River (RD)                 1923 E. Red River St               Victoria        TX   77901
Lone Tree (LT)                 2213 Lone Tree                     Victoria        TX   77901
Wichita Falls - Kemp (WF)      3406 Kemp Blvd                     Wichita Falls   TX   76308
Parkway (PW)                   2708 Southwest Pkwy, Suite 168B    Wichita Falls   TX   76308




                     Case 19-11449     Doc# 207-7      Filed 04/08/20    Page 2 of 2
